                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

GEORGE TASSEFF,                           : Case No. 3:18-cv-371
                                          :
      Plaintiff,                          : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
      Defendant.                          :


                               DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Motion for an Award of

Attorney Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

(Doc. #17). Specifically, the parties stipulate to an award to Plaintiff of attorney fees

in the amount of $4,676.00 in full satisfaction and settlement of any and all claims

Plaintiff may have under the EAJA in the above case. The award of attorney fees

satisfies all of Plaintiff’s claims for fees, costs, and expenses under 28 U.S.C. § 2412

in this case. Any fees paid belong to Plaintiff, and not his attorney, and can be offset

to satisfy pre-existing debt that Plaintiff owes the United States under Astrue v. Ratliff,

560 U.S. 586 (2010).

       After the Court enters this award, if counsel for the parties can verify that

Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly
 signed by Plaintiff and counsel.

                         IT IS THEREFORE ORDERED THAT:

      1.        The Parties’ Joint Motion for an Award of Attorney Fees under
                the Equal Access to Justice Act (Doc. #17) is accepted and the
                Commissioner shall pay Plaintiff=s attorney fees, costs, and
                expenses in the total amount of $4,676.00;

      2.        Counsel for the parties shall verify, within thirty days of this
                Decision and Entry, whether or not Plaintiff owes a pre-
                existing debt to the United States subject to offset. If no such
                pre-existing debt exists, Defendant shall pay the EAJA award
                directly to Plaintiff=s counsel pursuant to the EAJA assignment
                signed by Plaintiff and counsel; and

      3.        The case remains terminated on the docket of this Court.

      IT IS SO ORDERED.

July 30, 2019                                      s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                               2
